Exhibit 10.1

LOAN AGREEMENT

BETWEEN

HC-760 OFFICE PARKWAY, LLC

AND

AMERICAN MOMENTUM BANK

EFFECTIVE February 9, 2012



--------------------------------------------------------------------------------

LOAN AGREEMENT

This LOAN AGREEMENT (“Agreement”) is effective as of the 9th day of February,
2012 by and between HC-760 OFFICE PARKWAY, LLC, a Delaware limited liability
company (“Borrower”), whose address is 4211 West Boy Scout Boulevard, Suite 500,
Tampa, Florida 33607, and AMERICAN MOMENTUM BANK (“Lender”), whose address is
One Momentum Boulevard, College Station, Texas 77845, Attention: TERESA EOFF.

ARTICLE I - DEFINITION OF TERMS

1.1 Definitions. As used in this Agreement, the following terms shall have the
respective meanings indicated below:

Agreement: This Loan Agreement, as the same may from time to time be amended or
supplemented.

Capital Reserve: There is no Capital Reserve account required in this
transaction. Where used herein, the term “Capital Reserve” is not applicable to
this Agreement.

Constituent Party: Any signatory to this Agreement or any of the other Loan
Documents that signs on Borrower’s behalf that is a corporation (whether in its
corporate capacity or in its capacity as the General Partner of Borrower),
general partnership, limited partnership, joint venture, trust, or other type of
business organization.

Commitment Fee: INTENTIONALLY OMITTED.

Debt Coverage Certificate Letter: A letter in the form of any of the letters
attached hereto as Exhibit “C” and incorporated herein by this reference to be
utilized by Borrower for demonstrating compliance with or satisfaction of the
debt coverage ratio requirements set forth in this Agreement and the other Loan
Documents.

Deed of Trust: The Deed of Trust of even date herewith pursuant to which
Borrower mortgages the Mortgaged Property to secure the Loan.

Environmental Law: Any federal, state, or local law, statute, ordinance, or
regulation pertaining to health, industrial hygiene, or the environmental
conditions on, under, or about the Mortgaged Property, including without
limitation, the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980 (“CERCLA”) as amended, 42 U.S.C. § 9601 et. seq. (“RCRA”),
all state water laws, state solid waste disposal laws, and other federal or
state regulations, rules, guidelines, or standards promulgated pursuant to such
laws, as such statutes, regulations, rules, guidelines, and standards are
amended from time to time.

Event of Default: Any happening or occurrence described in Section 6.1 of this
Agreement.

Financing Statement: The financing statement(s) (on Standard Form UCC-1 or
otherwise), if any.

Governmental Authority: Any and all courts, boards, agencies, commissions,
offices, or authorities of any nature whatsoever for any governmental unit
(federal, state, county, district, municipal, city or otherwise), whether now or
hereafter in existence.

Governmental Requirements: All statutes, laws, ordinances, rules, regulations,
orders, writs, injunctions or decrees of any Governmental Authority applicable
to Borrower, Guarantor or the Mortgaged Property.

 

Page 1



--------------------------------------------------------------------------------

Guarantor: CARTER/VALIDUS OPERATING PARTNERSHIP, LP who shall execute an
agreement of guaranty subject to the provisions hereof.

Guaranty: That or those instruments of guaranty now or hereafter in effect from
Guarantor to Lender guaranteeing the repayment of all or any part of the Loan,
or the satisfaction of, or continued compliance with, the covenants contained in
the Loan Documents, or both.

Hazardous Substance: Hazardous Substance is any substance, product, waste, or
other material which is or becomes listed, regulated, or addressed as being a
toxic, hazardous, polluting, or similarly harmful substance under any
Environmental Law.

Improvements: The improvements situated upon the Land generally described as all
structures now or hereafter constructed on the Land, including but not limited
to, a 21,823 square foot existing surgical center known as St. Louis Surgical
Center located in Creve Coeur, Missouri and any and all buildings, covered
garages, air conditioning towers, open parking areas, structures and other
improvements, and any and all additions, alternations, betterments or
appurtenances thereto, now or at any time hereafter situated, placed or
constructed upon the Land or any part thereof.

Indebtedness: As defined in Deed of Trust of even date hereof, executed by
Borrower in favor of Lender.

Land: The real properties, or interest therein, described in Exhibit “A”
attached hereto and incorporated herein by this reference.

Loan: The loan evidenced by the Note and governed by this Agreement.

Loan Amount: A maximum amount of SIX MILLION THREE HUNDRED SEVENTY-FIVE THOUSAND
AND NO/100 DOLLARS ($6,375,000.00) made pursuant to a single promissory note.

Loan Documents: The Note, the Deed of Trust, this Agreement, the Financing
Statement, and any and all other documents now or hereafter executed by the
Borrower, or any other person or party in connection with the Loan, the
indebtedness evidenced by the Note, or the covenants contained in this
Agreement.

Major Tenants: Tenants of the Improvements to include ST. LOUIS SURGICAL CENTER,
L.L.C.

Mortgaged Property: Collectively, the Land, the Improvements and all other
collateral covered by the Loan Documents. Except as specifically provided to the
contrary in the Loan Documents, “Mortgaged Property” shall include, but not be
limited to, the improvements and the real estate underlying the Improvements.

Note: That certain Promissory Note in the original principal amount of SIX
MILLION THREE HUNDRED SEVENTY-FIVE THOUSAND AND NO/100 DOLLARS ($6,375,000.00),
of even date herewith, executed and delivered by Borrower, and made payable to
the order of Lender, bearing interest as therein specified, containing an
attorneys' fee clause, with interest and principal being payable as therein
specified, and finally maturing on February 10, 2017, and secured by, among
other things, the Deed of Trust; and any and all renewals, modifications,
rearrangements, reinstatements, or extensions of such promissory notes or of any
promissory note or notes given in renewal, substitution or replacement therefor;
however, the amount of the Note shall not be increased except for protective
advances made pursuant to the Loan Documents.

Origination Fee: The sum equal to THIRTY-ONE THOUSAND EIGHT HUNDRED SEVENTY-FIVE
AND NO/100 DOLLARS ($31,875.00) to be paid by Borrower to Lender pursuant to the
applicable provisions of the Agreement.

 

Page 2



--------------------------------------------------------------------------------

Replacement Reserve Account: INTENTIONALLY OMITTED.

Security Agreement: The Security Agreement shall mean all security agreements,
whether contained in the Deed of Trust, a separate security agreement or
otherwise creating a security interest in all personal property and fixtures of
Borrower (including replacements, substitutions and after-acquired property) now
or hereafter located in or upon the Land or Improvements, or used or intended to
be used in the operation thereof, to secure the Loan.

Tenant Improvement Reserve Account: The account described in Section 5.19
hereof.

Title Insurance: One or more title insurance commitments, binders or policies,
as Lender may require, issued by the Title Company, on a coinsurance or
reinsurance basis (with direct access endorsement or rights) if and as required
by Lender, in the maximum amount of the Loan insuring or committing to insure
that the Deed of Trust constitutes a valid lien covering the Land and
Improvements subject only to those exceptions which Lender may approve.

Title Company: Each Title Company (and its issuing agent, if applicable) issuing
the Title Insurance, which shall be acceptable to Lender in its sole and
absolute discretion.

1.2 Additional Definitions. As used herein, the following terms shall have the
following meanings:

(a) “Hereof”, “hereby”, “hereto”, “hereunder”, “herewith”, and similar terms
mean of, by, to, under and with respect to, this Agreement or to the other
documents or matters being referenced.

(b) “Heretofore” means before,“hereafter” means after, and “herewith” means
concurrently with, the date of this Agreement.

(c) All pronouns, whether in masculine, feminine or neuter form, shall be deemed
to refer to the object of such pronoun whether same is masculine, feminine or
neuter in gender, as the context may suggest or require.

(d) All terms used herein, whether or not defined in Section 1.1 hereof, and
whether used in singular or plural form, shall be deemed to refer to the object
of such term whether such is singular or plural in nature, as the context may
suggest or require.

ARTICLE II - THE LOAN

2.1 Agreement to Lend. Lender hereby agrees to lend up to but not in excess of
the Loan Amount to Borrower, and Borrower hereby agrees to borrow such sum from
Lender, all upon and subject to the terms and provisions of this Agreement and
the Note, such sum to be evidenced by the Note. No principal amount repaid by
Borrower may be reborrowed by Borrower. Borrower's liability for repayment of
the interest on account of the Loan shall be limited to and calculated with
respect to Loan proceeds actually disbursed to Borrower pursuant to the terms of
this Agreement and the Note, and only from the date or dates of such
disbursements. Loan proceeds disbursed by Lender by journal entry to pay
interest or financing costs, and Loan proceeds disbursed directly by Lender to
pay costs or expenses required to be paid by Borrower pursuant to this
Agreement, shall constitute disbursements to Borrower.

2.2 Loan Limitation. The Loan Amount shall be equal to SIX MILLION THREE HUNDRED
SEVENTY-FIVE THOUSAND AND NO/100 DOLLARS ($6,375,000.00).

2.3 Capital Reserve. INTENTIONALLY OMITTED.

 

Page 3



--------------------------------------------------------------------------------

ARTICLE III - DISBURSEMENTS

3.1 Conditions to Initial Loan Disbursement. The obligation of Lender to make
the initial disbursement under the Note is subject to the prior or simultaneous
occurrence of each of the following conditions:

(a) Lender shall have received from Borrower all of the Loan Documents duly
executed by Borrower and, if applicable, by Guarantor.

(b) Lender shall have received certified copies of resolutions of the Managers
of Borrower, if Borrower is a corporation, or a certified copy of a consent of
partners, if Borrower is a partnership, authorizing execution, delivery and
performance of all of the Loan Documents and authorizing the borrowing
hereunder, along with such certificates of existence, certificates of good
standing and other certificates or documents as Lender may reasonably require to
evidence Borrower’s authority.

(c) Lender shall have received true copies of all organization documents of
Borrower, including all amendments or supplements thereto, if Borrower is a
legal entity other than a corporation, along with such certificates or other
documents as Lender may reasonably require to evidence Borrower’s authority.

(d) Borrower shall contribute a minimum of $2,000,000.00 of Lender approved
equity into the Mortgaged Property.

(e) Lender shall have received evidence that the Mortgaged Property is not
located within any designated flood plain or special flood hazard area; or
evidence that Borrower has applied for and received flood insurance covering the
Mortgaged Property in the amount of the Loan or the maximum coverage available
to Lender.

(f) To Borrower’s knowledge, Lender shall have received evidence of compliance
with all Governmental Requirements.

(g) Lender shall have received a copy of all recorded plat maps of the Land
approved (to the extent required by Governmental Requirements) by all
Governmental Authorities, if applicable, and legible copies of all instruments
representing exceptions to the state of title to the Mortgaged Property.

(h) Lender shall have received proof of insurance relating to the Mortgaged
Property more fully described in Section 4.7 below.

(i) Lender shall have received the Title Insurance, at the sole expense of
Borrower.

(j) Lender shall have received from Borrower such other instruments, evidence
and certificates as Lender may reasonably require, including the items indicated
below:

(1) Evidence that all the streets furnishing access to the Mortgaged Property
have been dedicated to public use and installed and accepted by applicable
Governmental Authorities.

(2) Current surveys of the Land prepared by a registered surveyor or engineer
and certified to Lender, Borrower and the Title Company, in form and substance
acceptable to Lender, showing the Improvements and all other improvements,
easements, building or setback lines, rights-of-way and dedications affecting
the Land and showing no state of facts objectionable to Lender.

(3) Evidence that the current and proposed use of the Land and Mortgaged
Property and the Improvements complies with all Governmental Requirements.

(4) An opinion of counsel for Borrower in form satisfactory to Lender.

 

Page 4



--------------------------------------------------------------------------------

(5) To the extent applicable, certificates of occupancy and all other permits
required with respect to the operation of the Improvements.

(6) Evidence that all applicable zoning ordinances and restrictive covenants
affecting the Land permit the use for which the Improvements are intended and
have been or will be complied with.

(7) INTENTIONALLY OMITTED.

(8) Environmental site assessment reports with respect to the Mortgaged Property
prepared by a firm of engineers approved by Lender, which reports shall be
satisfactory in form and substance to Lender, certifying that there is no
evidence that any Hazardous Substance has been generated, treated, stored or
disposed of on any of the Mortgaged Property and none exists on, under or at the
Mortgaged Property.

(9) Borrower’s standard form tenant lease agreement, which shall be in form and
substance reasonably acceptable to Lender. Lender shall inform Borrower if such
form is not acceptable, and it shall be deemed acceptable if Lender has not
given written notice of its objections by even date hereof.

(10) INTENTIONALLY OMITTED.

(11) A true and correct copy of any Management Agreement or Agent Leasing
Agreement, Borrower has executed or will execute with any property manager which
has been or will be hired to manage the Mortgaged Property (the “Manager”)or any
leasing agent which has been or will be hired with respect to the Mortgaged
Property (the “Leasing Agency”), together with a subordination agreement in form
satisfactory to Lender. Any Management Agreements or Agent Leasing Agreements
with affiliated parties must be disclosed in writing to Lender by Borrower and
Lender shall approve or reject the agreement(s).

(12) Evidence that the Improvements comply or will comply when constructed, with
all applicable architectural barriers laws including, without limitation, the
Americans with Disabilities Act of 1990, P.L. 101-336, and any comparable state
laws, ordinances, rules and regulations, or a plan of the Borrower to achieve
compliance therewith within the time contemplated by said laws, ordinances,
rules and regulations, or evidence that such improvements are exempted from
compliance with said laws, ordinances, rules and regulations together with any
and all reports prepared relating to the same or to the Americans with
Disabilities Act and related regulations.

(k) Lender shall have received payment of the Commitment Fee.

(l) Lender shall have obtained appraisals of the Mortgaged Property, prepared by
an appraiser acceptable to Lender and presented and based upon such standards as
required by Lender.

(m) Lender shall have received such other instruments, evidence or certificates
as Lender may reasonably request.

(n) In addition to the requirements and conditions stated elsewhere in this
Agreement, the obligation of Lender to fund the Loan, is subject to the
satisfaction, occurrence and/or existence of each of the conditions set forth in
Schedule 1 attached hereto. Lender may fund the Loan notwithstanding the fact
that one or more of such conditions have not been satisfied, have not occurred
or does not exist, but such action by Lender shall not be deemed to be a waiver
of the requirement that any such condition be satisfied, have occurred and/or
exist as a condition precedent to any future disbursements by Lender pursuant to
this Agreement or any of the other Loan Documents.

 

Page 5



--------------------------------------------------------------------------------

(o) Borrower shall have obtained and delivered to Lender Estoppel Letters and
Non-Disturbance, Attornment and Subordination Agreements for the Major Tenants,
and as otherwise reasonably requested by Lender.

3.2 Disbursement Not an Approval. The making of any disbursement of the Loan
Amount shall not be deemed an approval or acceptance by Lender of the items
which are conditions precedent to such disbursement of the Loan and which Lender
identifies in writing delivered to Borrower prior to such disbursement as not
having been approved or accepted.

3.3 No Third Party Beneficiaries. The benefits of this Agreement shall not inure
to any third party, nor shall Lender be liable for the manner in which any
disbursements under this Agreement may be applied by Borrower. Notwithstanding
any provisions of the Loan Documents, or any conduct or course of conduct by the
parties hereto, before or after signing the Loan Documents, this Agreement shall
not be construed as creating any rights, claims or causes of action against
Lender, or any of its officers, directors, agents or employees, in favor of any
person or entity other than Borrower.

ARTICLE IV - WARRANTIES AND REPRESENTATIONS

Borrower hereby unconditionally warrants and represents to Lender, as of the
date hereof and at all times during the term of the Agreement, as follows:

4.1 Governmental Requirements. To Borrower’s knowledge, no material violation of
any Governmental Requirements exists or will exist with respect to the Mortgaged
Property and neither the Borrower nor any Guarantor are, nor will they be, in
default with respect to any Governmental Requirements.

4.2 Utility Services. All utility services of sufficient size and capacity
necessary for the operation of the Improvements for their intended purposes are
available, including potable water, storm and sanitary sewer, gas, electric,
telephone facilities and other municipal services.

4.3 Access. All roads necessary for the full utilization of the Improvements for
their intended purposes have been completed and dedicated to the public use and
accepted by the appropriate Governmental Authority.

4.4 No Commencement. Other than contracts for ordinary and customary maintenance
of the Improvements and the completion of certain tenant improvements as
described on Exhibit “D”, as of the date of this Agreement, no contract or other
agreement for construction on the Mortgaged Property has been entered into for
furnishing materials or for any other purpose, the performance of which by the
other party thereto would give rise to a lien on the Land.

4.5 Financial Statements. Each financial statement of Borrower and Guarantor
delivered heretofore, concurrently herewith or hereafter to Lender was and will
be prepared in conformity with good accounting principles approved by Lender in
writing, applied on a basis consistent with that of previous statements and
completely and accurately disclose the financial condition of Borrower and
Guarantor (including all contingent liabilities) as of the date thereof and for
the period covered thereby, and there has been no material adverse change in
either Borrower’s or Guarantor’s financial condition subsequent to the date of
the most recent financial statements of Borrower and any Guarantor delivered to
Lender, except as disclosed therein.

4.6 Statements. No certificate, statement, report or other information delivered
heretofore, concurrently herewith or hereafter by Borrower or any Guarantor to
Lender in connection herewith, or in connection with any transaction
contemplated hereby, contains or will contain any untrue statement of a material
fact or fails to state any material fact necessary to keep the statements
contained therein from being misleading, and same were true, complete and
accurate as of the date hereof in all material respects.

 

Page 6



--------------------------------------------------------------------------------

4.7 Insurance. Borrower will obtain and maintain or cause Tenant to obtain and
maintain insurance upon and relating to the Mortgaged Property with such
insurers, in such amounts and covering such risks as shall be reasonably
satisfactory to Lender, from time to time, including but not limited to:
(a) owner’s policies of comprehensive general public liability insurance
(including automobile coverage if Lender later requires); (b) business
interruption or rental loss insurance; (c) if the Mortgaged Property is in a
“Flood Hazard Area” a flood insurance policy, or binder therefore, in an amount
equal to the principal amount of the note or the maximum amount available under
the Flood Disaster Protection Act of 1973, and regulations issued pursuant
thereto, as amended from time to time, whichever is less, in form complying with
the “insurance purchase requirement” of that act; and (d) hazard insurance
insuring the Improvements, if any, and all materials stored on the Land (or,
with the consent of Lender, stored elsewhere) and intended to be utilized in the
construction of the Improvements against all risks of loss, including collapse,
in an amount not less than the full replacement cost of all Improvements,
including the cost of debris removal, with annual agreed amount endorsement and
sufficient at all times to prevent Borrower from becoming a coinsurer. Each
insurance policy issued in connection herewith shall provide by way of
endorsements, riders or otherwise that: (i) with respect to liability insurance,
it shall name Lender as an additional insured and additional loss payee, with
respect to the other insurance, it shall be payable to Lender as a mortgagee and
not as a coinsured, and with respect to all policies of insurance carried by
each Lessee for the benefit of the Borrower, it shall be payable to Lender as
Lender’s interest may appear; (ii) the coverage of Lender shall not be
terminated, reduced, or affected in any manner regardless of any breach or
violation by Borrower of any warranties, declarations, or conditions in such
policy; (iii) no such insurance policy shall be canceled, endorsed, altered, or
reissued to effect a change in coverage for any reason and to any extent
whatsoever unless such insurer shall have first given Lender thirty (30) days’
prior written notice thereof; and (iv) Lender may, but shall not be obligated
to, make premium payments to prevent any cancellations, endorsement, alteration,
or reissuance, and such payments shall be accepted by the insurer to prevent
same. Lender shall be furnished with a certificate of insurance for each policy
and if requested by Lender, a copy of each such initial policy coincident with
the execution of this Loan Agreement and a certificate of insurance for each
policy and if requested by Lender, the original of each renewal policy not less
than ten (10) days’ prior to the expiration of the initial, or each immediately
preceding renewal policy a certificate of insurance for each policy, together
with receipts or other evidence that the premiums thereon have been paid for one
(1) year. Borrower may satisfy the requirements of this Section 4.7 by use of a
so-called “blanket policy,” provided that the coverage is not diminished and the
coverage is separately and individually allocated to the Mortgaged Property.

4.8 No Proceedings. Except as disclosed to Lender on the attached Exhibit “B”,
there is no pending or to the best knowledge of Borrower threatened litigation
or proceeding which, if adversely determined, could materially and detrimentally
affect the Mortgaged Property or Borrower.

ARTICLE V - COVENANTS OF BORROWER

Borrower hereby unconditionally covenants and agrees with Lender, until the Loan
shall have been paid in full and the lien of the Deed of Trust shall have been
released, as follows:

5.1 Lender’s Expenses. Borrower will reimburse Lender for all reasonable and
necessary expenses of Lender, including attorneys’ fees, incurred in connection
with the preparation, execution, delivery, administration and performance of the
Loan Documents.

5.2 Estoppel Certificate. Borrower will deliver to Lender, promptly after
request therefor, estoppel certificates or written statements, duly
acknowledged, stating the amount that has been advanced to Borrower under this
Agreement, the amount due on the Note, and whether any offsets or defenses exist
against the Note or any of the other Loan Documents.

 

Page 7



--------------------------------------------------------------------------------

5.3 Brokers. Borrower will indemnify Lender from claims of brokers arising by
reason of the execution hereof or the consummation of the transactions
contemplated hereby if caused by the actions or inactions of the Borrower.

5.4 Compliance with Governmental Requirements. Borrower will comply promptly
with all Governmental Requirements and if Borrower receives any notice from a
Governmental Authority of non-compliance with a Governmental Requirement,
Borrower shall immediately give Lender notice.

5.5 Compliance with Restrictive Covenants. Borrower will comply with all
restrictive covenants, if any, affecting the Mortgaged Property.

5.6 Payment of Expenses. Borrower shall pay or reimburse to Lender all
reasonable, third party costs and expenses relating to the Mortgaged Property
and for which a disbursement is made, including (without limitation), title
insurance and examination charges, survey costs, insurance premiums, filing and
recording fees, and other expenses payable to third parties incurred by Lender
in connection with the consummation of the transactions contemplated by this
Agreement.

5.7 Notices Received. Borrower will promptly deliver to Lender a true and
correct copy of all notices received by Borrower from any person or entity with
respect to Borrower, Guarantor, the Mortgaged Property, or any or all of them,
which in a material and adverse way relates to or affects the Loan or the
Mortgaged Property.

5.8 Approval to Lease Required. Borrower will obtain the prior written consent
of Lender (which consent shall not be unreasonably withheld) as to the tenant
and the form of tenant lease to be utilized in leasing the Mortgaged Property,
or any part thereof, prior to entering into any lease of any part of the
Mortgaged Property, or any part thereof. Once approved, Borrower shall use its
best efforts to utilize the form of such lease in leasing all or any part of the
Mortgaged Property, or any part thereof. Lender shall have the right to approval
of all future leases upon giving Borrower written notice of Lender’s
requirements to approve all leases.

5.9 Leases. Upon the written request of Lender, Borrower will deliver to Lender,
upon request of Lender, executed copies of all leases and rental agreements
affecting the Mortgaged Property; and all said leases requested by Lender will
contain a written provision acceptable to Lender whereby all rights of the
tenant in the lease and the Mortgaged Property are subordinated to the liens and
security interests granted in the Loan Documents. Furthermore, if requested by
Lender, Borrower shall cause to be executed and delivered to Lender a
Non-Disturbance, Attornment and Subordination Agreement, in form and substance
reasonably acceptable to Lender or attached to the Lease, relating to each such
lease and fully executed by Lender, Borrower and such lessee.

5.10 Approval of Leases with Major Tenant. Borrower will deliver to lender all
proposed leases for Major Tenants to be approved by Lender in writing prior to
Borrower entering into said leases. Lender further reserves the right to approve
all future leases upon giving Borrower written notice of Lender’s requirements
to approve all leases.

5.11 Statements and Reports. Borrower and Guarantor agree to deliver to Lender,
during the term of the Loan and until the Loan has been fully paid and
satisfied, (i) certified financial statements (which shall mean and include a
balance sheet, income statement and contingent liabilities for Borrower and
balance sheet, cash flow and contingent liabilities for Guarantor) of Borrower
and Guarantor within sixty (60) days after the end of each calendar year, and
such certified interim financial statements as may be reasonably requested by
Lender, certified to by an authorized representative of Borrower and by each
Guarantor; (ii) tax returns for Borrower and each Guarantor as soon as
available, in no event later than thirty (30) days after filing each year;
(iii) Major Tenant financial statements within sixty (60) days after the end of
each calendar year; and (iv) such other reports and statements pertaining to the
Mortgaged Property as Lender may reasonably require from time to time upon the
request of

 

Page 8



--------------------------------------------------------------------------------

Lender. Borrower and Guarantors shall allow Lender from time to time to inspect
all books and records relating to Borrower’s and Guarantors’, as applicable,
financial condition or to the Indebtedness, and to make and take away copies of
such books and records. If Borrower or any of Guarantors is a partnership, joint
venture, trust or other type of business association, Borrower or Guarantors
shall provide Lender with any and all financial statements and other documents
and make any and all disclosures to Lender with respect to any of the
Constituent Parties (as defined herein), as Borrower or Guarantors is required
to provide and make, and in the manner required to be provided and made, with
respect to Borrower or Guarantor pursuant to this paragraph.

5.12 Taxes and Insurance. Upon the occurrence of an Event of Default, Borrower
shall pay (with the monthly payment under the Note) during the term of the Loan
a monthly escrow for taxes and insurance relating to the Mortgaged Property in
an amount determined by Lender, in its reasonable discretion, as being necessary
to pay taxes and insurance premiums with respect to the Mortgaged Property which
next become due. Such annual amounts of taxes or insurance premiums shall be
fully escrowed at least one (1) month prior to the due date thereof, but in no
event later than October 1 of any calendar year during the term of the Loan. All
amounts escrowed by Lender pursuant to this Section shall be placed in a
non-interest bearing and non-segregated account.

5.13 Annual Budget. Upon written request of Lender after the occurrence of an
Event of Default, Borrower shall provide to Lender an annual budget, in form and
substance reasonably acceptable to Lender, for the ensuing calendar year on or
before December 15 of the preceding year.

5.14 Management and Agent Leasing Agreement. Borrower and Manager and/or Leasing
Agency, if any, shall execute subordination agreements in form and substance
acceptable to Lender, subordinating any agreement between them, and any fees
payable thereunder, to the Loan.

5.15 Debt Coverage. Notwithstanding anything in this Agreement to the contrary,
at all times during the existence of this Agreement until the Indebtedness is
fully repaid, the Borrower shall separately maintain with respect to each
property comprising the Mortgaged Property a minimum annual Net Operating Income
(as defined below) to Debt Service Coverage (as hereinafter defined) of 1.30 to
1.00 (“Debt Coverage Ratio”). In calculating the Debt Coverage Ratio specified
above, the calculation shall be computed on every December 31 during the term of
the Loan for the previous twelve (12) month period, and shall be, based on
annual Net Operating Income (as herein defined) divided by the Debt Service
Coverage (as hereinafter defined) for each such period. For purposes of the Loan
Documents the term “Debt Service Coverage” shall mean the total principal and
interest payments required on the Loan for the Calendar Period in question.
Borrower shall complete and submit the applicable Debt Coverage Certificate
Letter within forty-five (45) days after the end of each such period
demonstrating the actual Debt Coverage Ratio for that period. Borrower agrees
that failure to achieve and maintain the required Debt Coverage Ratio with
respect to the Mortgaged Property will constitute a default under the Loan
Documents, unless its failure to meet the specified minimum ratio is cured
within the ninety (90) day period immediately following the end of the period
for which the nonqualifying Debt Coverage Ratio is calculated. The “cure” under
such circumstances shall be a reduction in the principal amount of the Loan
sufficient to bring the ratio within the 1.30 to 1.00 requirement on an
annualized basis.

5.16 Net Operating Income. As used in the Loan Documents, the term “Net
Operating Income” shall mean, with respect to the Mortgaged Property, for each
applicable Calendar Period, the Gross Income less Operating Expenses, determined
on a cash basis of accounting except as otherwise provided. As used in the Loan
Documents, the following terms shall have the respective meanings set forth
below:

(a) Calendar Period. As used in the Loan Documents, the term “Calendar Period”
shall mean either a calendar month or months or a calendar or fiscal (twelve
month) year, as the context in which such term is used may suggest or require.

 

Page 9



--------------------------------------------------------------------------------

(b) Gross Income. As used in the Loan Documents, the term “Gross Income” for
each Calendar Period shall mean rentals, revenues and other cash forms of
consideration, received by, or paid to or for the account of or for the benefit
of, Borrower resulting from or attributable to the operation, leasing and
occupancy of the Mortgaged Property, determined on a cash basis (except as
specified herein), including, but not limited to, the following:

(i) rents by any lessees or tenants of the Mortgaged Property using for all
calculations hereunder the “actual rents”;

(ii) rents and receipts received by or for the benefit of Borrower with respect
to furniture, cable television, licenses, concessions, vending machines, parking
fees, laundry fees, corporate apartment rentals and similar items relating to
the Mortgaged Property;

(iii) proceeds received by or for the benefit of Borrower in connection with any
rental loss or business interruption insurance with respect to the Mortgaged
Property;

(iv) any other fees or rents collected by, for or on behalf of Borrower with
respect to the leasing and operating the Mortgaged Property, including common
area maintenance, tax and insurance payments and payments under easements;

(v) any refunds of deposits for obtaining, using or maintaining utility services
for all or any portion of the Mortgaged Property;

(vi) interest, if any, earned by Borrower on security and other type deposits of
and advance rentals paid by, any lessees or tenants of the Mortgaged Property;
and

(vii) the amount of any security and other type deposits and advance rentals
relating to the Mortgaged Property which have been forfeited.

Notwithstanding anything included within the above definition of Gross Income,
there shall be excluded from Gross Income the following: (i) any security or
other deposits of lessees and tenants, unless and until the same actually are
either applied to actual rentals owed or other charges or fees or forfeited;
(ii) the proceeds of any financing or refinancing with respect to all or any
part of the Mortgaged Property which has been previously approved in writing by
Lender; (iii) the proceeds of any sale or other capital transaction (excluding
leases for occupancy purposes only) of all or any portion of the Mortgaged
Property; (iv) any insurance or condemnation proceeds paid with respect to the
Mortgaged Property to the extent such proceeds are available and are used to
restore or rebuild the Mortgaged Property as may be permitted in accordance with
the terms of the Deed of Trust, except for rental loss or business interruption
insurance; and (v) any insurance and condemnation proceeds applied in reduction
of the principal of the Note in accordance with the terms of the Deed of Trust,
the Note or the other Loan Documents; provided, however, nothing set forth
herein shall in any manner imply Lender’s consent to a sale, refinancing or
other capital transaction. Lender reserves the right to review the rent rolls
and leases relating to the Mortgaged Property as submitted by Borrower.

(c) Operating Expenses. As used in the Loan Documents, the term “Operating
Expenses” shall mean all reasonable expenses in an amount equal to those amounts
actually incurred and paid by Borrower with respect to the ownership, operation,
management, leasing and occupancy of the Mortgaged Property, determined on a
cash basis, except as otherwise specified herein, including, but not limited to,
any and all of the following (but without duplication of any item):

(i) ad valorem taxes calculated on an accrual basis (and not on the cash basis)
of accounting for the Calendar Period; such accrual accounting for ad valorem
taxes shall be based upon taxes actually assessed for the current calendar

 

Page 10



--------------------------------------------------------------------------------

year, or if such assessment for the current calendar year has not been made,
then until such assessment has been made (and with any retroactive adjustments
for prior calendar months as may ultimately be needed when the actual
assessments has been made) ad valorem taxes for the Calendar Period shall be
estimated to be an amount equal to one hundred percent (100%) of the assessment
for the immediately preceding Calendar Period;

(ii) foreign, U.S., state and local sales, use or other taxes except for taxes
measured by net income;

(iii) special assessments or similar charges against the Mortgaged Property;

(iv) costs of utilities, air conditioning and heating for the Mortgaged Property
to the extent not paid by lessees or tenants;

(v) maintenance and repair costs for the Mortgaged Property (except for ongoing
capital repairs);

(vi) management fees (provided, however, the amount of such management fees
which may be charged hereunder shall not exceed the sum of five percent (5%) of
the Gross Income for each applicable calendar month and, further, such
management fee shall not be calculated on units occupied on a rent-free basis by
on-site employees of Borrower, Manager or any affiliate of Borrower);

(vii) all salaries, wages and other benefits to “on-site” employees of the
Borrower or Manager, directly attributable to the Mortgaged Property, (excluding
all salaries, wages and other benefits of officers and supervisory personnel,
and other general overhead expenses of Borrower and Manager) employed in
connection with the leasing, maintenance and management of the Mortgaged
Property;

(viii) insurance premiums calculated on an accrual basis (and not on the cash
basis) of accounting for the Calendar Period; such accrual accounting for
insurance premiums shall be based upon the insurance premiums for the Mortgaged
Property which were last billed to the Borrower

(ix) outside accounting and audit fees and costs and administrative expenses in
each case reasonably incurred by Borrower in connection with the direct
operation and management of the Mortgaged Property; and

(x) any payments, and any related interest thereon, to lessees or tenants of the
Mortgaged Property with respect to security deposits or other deposits required
to be paid to tenants but only to the extent any such security deposits and
related interest thereon have been previously included in Gross Income.

(xi) all expenses and payments pursuant to any leases affecting the Mortgaged
Property or the operation of the Mortgaged Property.

Notwithstanding anything to the contrary as being included in the definition of
Operating Expenses, there shall be excluded from Operating Expenses the
following: (i) depreciation and any other non-cash deduction allowed to Borrower
for income tax purposes; (ii) any compensation or fees paid to managing agents,
leasing agents, brokers or other third parties or affiliate of Borrower which
are in excess of reasonable and necessary compensation or fees which would be
payable to unrelated third parties in arms’ length transactions for similar
services in the area in which the Mortgaged Property is located; (iii) all
salaries, wages and other benefits to “off-site” employees and all other general
“off-site” overhead expenses of Borrower, Manager or other professional manager
of the Mortgaged Property (except as provided in Section 5.16(c)(vi) above with
respect to management fees); (iv) any and all payments of ad valorem taxes for
either real or personal property (except for the accrual amount allowed pursuant
to Section 5.16(c)(i) above; (v)

 

Page 11



--------------------------------------------------------------------------------

any and all payments of insurance premiums (except for the accrual amount
allowed pursuant to Section 5.16(c)(viii) above; (vi) ongoing capital repairs,
including tenant finish costs; and (vii) any and all principal, interest or
other costs paid under or with respect to the Note or Loan or with respect to
any other financing with respect to the Mortgaged Property, whether unsecured or
secured by all or any portion of the Mortgaged Property.

5.17 Transfer of Interest. Except for those dispositions which under the Deed of
Trust do not require the consent of Lender, Borrower agrees not to permit any
transfer of membership interests in Borrower or its general partner without
Lender’s written consent, such consent to be granted at Lender’s sole and
absolute discretion, it being understood and agreed that no standard of
commercial reasonableness will apply to such decision by Lender; and it being
further understood and agreed that Lender has relied, in part, in making the
Loan upon the current ownership structure of Borrower.

5.18 Replacement Reserve Account. INTENTIONALLY OMITTED.

5.19 Secondary Financing. Borrower agrees not to place or permit any lien in the
Mortgaged Property in order to incur secondary financing on the Mortgaged
Property without Lender’s written consent, except for such liens which already
exist at the time of the execution of this Agreement and are listed as Permitted
Exceptions under the Deed of Trust.

5.20 Future Appraisals. Promptly upon Lender’s request, but not more often than
every three (3) years unless required by regulators, banking law, regulation or
audit, Borrower agrees, at Borrower’s sole cost and expense, not to exceed
$5,000.00 per appraisal, (to the extent not prohibited by applicable law), to
cause an inspection and written appraisal of the Mortgaged Property (or such
parts of it as are designated in Lender’s request) to be made by a state
certified appraiser approved by Lender.

5.21 Depository Relationship. To induce Lender to establish the interest rates
provided for in the Note, the Borrower will be required to open its operating
account on a date prior to this date or on even date herewith and will use
Lender as its depository bank and covenants and agrees to maintain and cause to
be maintained Lender as its depository bank. Borrower shall not deposit funds
with a financial institution other than Lender without Lender’s written consent,
said consent to be in Lender’s sole and absolute discretion.

ARTICLE VI - EVENTS OF DEFAULT

6.1 Events of Default. The Events of default under the Deed of Trust or any
other Loan Document shall constitute an “Event of Default” hereunder.

6.2 Remedies. Lender shall have the right, upon the happening of an Event of
Default, to exercise any rights or remedies granted to Lender under this Loan
Agreement or under any of the other Loan Documents, and in addition shall have
the right to enter into possession of the Mortgaged Property and perform any and
all work and labor necessary to repair or restore the Improvements to meet the
requirements of the Deed of Trust. All amounts so expended by Lender shall be
deemed to have been disbursed to Borrower as Loan proceeds and secured by the
Deed of Trust. For this purpose, and upon the occurrence of an Event of Default,
Borrower hereby constitutes and appoints (which appointment is coupled with an
interest and is therefore irrevocable) Lender as Borrower’s true and lawful
attorney-in-fact, with full power of substitution to repair or restore the
Improvements in the name of Borrower, and hereby empowers Lender, acting as
Borrower’s attorney-in-fact, as follows: to use any funds of Borrower, including
any balance which may be held in escrow, any funds which may remain unadvanced
hereunder, for the purpose of repairing or restoring the Improvements; to employ
such contractors, subcontractors, agents, design professionals and inspectors as
shall be required for said purposes; to pay, settle or compromise all existing
bills and claims which are or may be liens against the Mortgaged Property, or
may be necessary or desirable for the repair or restoration of the work or the
clearing of title; to execute all the applications and certificates in the name
of Borrower which may be required by any construction contract; and to do any
and every act with respect to the repair or restoration of the Improvements
which Borrower could do in Borrower’s own behalf. Lender,

 

Page 12



--------------------------------------------------------------------------------

acting as Borrower’s attorney-in-fact, shall also have power to prosecute and
defend all actions or proceedings in connection with the Mortgaged Property and
to take such action and require such performance as it deemed necessary.

ARTICLE VII - LENDER’S DISCLAIMERS - BORROWER’S INDEMNITIES

7.1 No Obligation by Lender to Operate. Any term or condition of any of the Loan
Documents to the contrary notwithstanding, Lender shall not have, and by its
execution and acceptance of this Agreement hereby expressly disclaims, any
obligation or responsibility for the management, conduct or operation of the
business and affairs of Borrower. Any term or condition of the Loan Documents
which permits Lender to disburse funds, whether from the proceeds of the Loan or
otherwise, or to take or refrain from taking any action with respect to
Borrower, the Mortgaged Property or any other collateral for repayment of the
Loan, shall be deemed to be solely to permit Lender to audit and review the
management, operation and conduct of the business and affairs of Borrower, and
to maintain and preserve the security given by Borrower to Lender for the Loan,
and may not be relied upon by any other person. Further, Lender shall not have,
has not assumed and by its execution and acceptance of this Agreement hereby
expressly disclaims any liability or responsibility for the payment or
performance of any indebtedness or obligation of Borrower and no term or
condition of the Loan Documents, shall be construed otherwise. Borrower hereby
expressly acknowledges that no term or condition of the Loan Documents shall be
construed so as to deem the relationship between Borrower and Lender to be other
then that of borrower and lender, and Borrower shall at all times represent that
the relationship between Borrower and Lender is solely that of borrower and
lender. Borrower hereby indemnifies and agrees to hold Lender harmless from and
against any cost, expense or liability incurred or suffered by Lender as a
result of any assertion or claims of any obligation or responsibility of Lender
for the management, operation and conduct of the business and affairs of
Borrower, or as a result of any assertion or claims of any liability or
responsibility of Lender for the payment or performance of any indebtedness or
obligation of Borrower.

7.2 Indemnity by Borrower. Except as limited by the other Loan Documents,
Borrower hereby indemnifies Lender and each affiliate thereof and their
respective officers, directors, employees, and agents from, and holds each of
them harmless against, any and all losses, liabilities, claims, damages, costs,
and expenses to which any of them may become subject, insofar as such losses,
liabilities, claims, damages, costs, and expenses arise from or relate to any of
the Loan Documents or any of the transactions contemplated thereby or from any
investigation, litigation, or other proceeding, including, without limitation,
any threatened investigation, litigation, or other proceeding relating to any of
the foregoing, excluding indemnitee’s own gross negligence or strict liability.
Without intending to limit the remedies available to Lender with respect to the
enforcement of its indemnification rights as stated herein or as stated in any
Loan Document, in the event any claims or demand is made or any other fact comes
to the attention of Lender in connection with, relating or pertaining to, or
arising out of the transaction contemplated by this Agreement, which Lender
reasonably believes might involve or lead to some liability of Lender, Borrower
shall, immediately upon receipt of written notification of any such claim or
demand, assume in full the personal responsibility for and the defense of any
such claim or demand and pay in connection therewith any loss, damage,
deficiency, liability or obligation, including, without limitation, legal fees
and court costs incurred in connection therewith. In the event of court action
in connection with any such claim or demand, Borrower shall assume in full the
responsibility for the defense of any such action and shall immediately satisfy
and discharge any final decree or judgment rendered therein. Lender may, in its
good faith discretion, make any payments sustained or incurred by reason of any
of the foregoing; and Borrower shall immediately repay to Lender, in cash and
not with proceeds of the Loan, the amount of such payment, with interest thereon
at the default rate of interest defined in the Note. Lender shall have the right
to join Borrower as a party defendant in any legal action brought against
Lender, and Borrower hereby consents to the entry of an order making Borrower a
party defendant to any such action.

 

Page 13



--------------------------------------------------------------------------------

7.3 No Agency. Nothing herein shall be construed as making or constituting
Lender as the agent of Borrower. The purpose of all requirements of Lender
hereunder is solely to allow Lender to check and require documentation
(including, but not limited to, lien waivers) sufficient to protect Lender and
the Loan contemplated hereby. Borrower shall have no right to rely on any
procedures required by Lender, Borrower hereby acknowledging that Borrower has
sole responsibility therefor.

 

Page 14



--------------------------------------------------------------------------------

ARTICLE VIII - ASSIGNMENTS

8.1 Assignment of Replacement Reserve Account. INTENTIONALLY OMITTED.

8.2 Assignment of Management Agreement. As additional security for the loan,
Borrower transfers and assigns to Lender, all funds and proceeds Borrower may
receive from the Management Agreement with Lender having the following rights:

(a) Upon the happening of an Event of Default, the Lender may send written
notice to Manager to forward all future proceeds and funds to Lender and Lender
may apply all proceeds and funds received as a payment on the Loan; and

(b) This assignment shall inure to the benefit of Lender and its successors and
assigns, any purchaser upon foreclosure of the Deed of Trust, any receiver in
possession of the Mortgaged Property and any corporation affiliated with Lender
which assumes Lender’s rights and obligations under this Agreement.

ARTICLE IX - MISCELLANEOUS

9.1 Successors and Assigns. This Agreement shall be binding upon, and shall
inure to the benefit of, Borrower and Lender, and their respective heirs, legal
representatives, successors and assigns; provided, however, that Borrower may
not assign any rights or obligations under this Agreement without the prior
written consent of Lender.

9.2 Headings. The Article, Section, and Subsection entitlements hereof are
inserted for convenience of reference only and shall in no way alter, modify,
define or be used in construing the text of such Articles, Sections or
Subsections.

9.3 Survival. The provisions hereof shall survive the execution of all
instruments herein mentioned, shall continue in full force and effect until the
Loan has been paid in full and shall not be affected by any investigation made
by any party.

9.4 APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF FLORIDA AND THE APPLICABLE LAWS OF THE
UNITED STATES OF AMERICA WITHOUT REGARD TO ANY CONFLICT OF LAW PRINCIPLES.
COURTS WITHIN THE STATE OF FLORIDA SHALL HAVE JURISDICTION OVER ANY AND ALL
DISPUTES BETWEEN BORROWER AND LENDER, WHETHER IN LAW OR EQUITY, INCLUDING, BUT
NOT LIMITED TO, ANY AND ALL DISPUTES ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT; PERSONAL JURISDICTION AND VENUE IN ANY
SUCH DISPUTE WHETHER IN FEDERAL OR STATE COURT SHALL BE LAID IN HILLSBOROUGH
COUNTY, FLORIDA.

9.5 Notices. All notices or other communications required or permitted to be
given pursuant to this Agreement shall be in writing and shall be considered as
properly given (i) if mailed by first class United States mail, postage prepaid,
registered or certified with return receipt requested, (ii) by delivering same
in person to the intended addressee, or (iii) by delivery to an independent
third party commercial delivery service for same day or next day delivery and
providing for evidence of receipt at the office of the intended addressee.
Notice so mailed shall be effective two (2) days after its deposit with the
United States Postal Service or any successor thereto; notice sent by such a
commercial delivery service shall be effective upon delivery to such commercial
delivery service; notice given by personal delivery shall be effective only if
and when received by the addressee; and notice given by other means shall be
effective only if and when received at the designated address of the intended
addressee. For purposes of notice, the addresses of the parties shall be as set
forth on page 1 of this Agreement; provided, however, that either party shall
have the right to change its address for notice hereunder to any other location
within the continental United States by the giving of thirty (30) days’ notice
to the other party in the manner set forth herein.

 

Page 15



--------------------------------------------------------------------------------

9.6 Reliance by Lender. Lender is relying and is entitled to rely upon each and
all of the provisions of this Agreement; and accordingly, if any provision or
provisions of this Agreement should be held to be invalid or ineffective, then
all other provisions hereof shall continue in full force and effect
notwithstanding.

9.7 Participations. Lender shall have the right at any time and from time to
time to grant participations in the Loan and Loan Documents. Each participant
shall be entitled to receive all information received by Lender regarding the
creditworthiness of Borrower, and any of its principals, including (without
limitation) information required to be disclosed to a participant pursuant to
Banking Circular 181 (Rev., August 2, 1984), issued by the Comptroller of the
Currency (whether the participant is subject to the circular or not). Lender
shall require that any participant or potential participant keep confidential
any such information received from Lender.

9.8 Controlling Agreement. This Loan Agreement has been executed and delivered
in, and the Note has been issued in, the State of Florida, and each is to be
construed in accordance with and governed by the laws of the State of Florida
and the laws of the United Stated of America, as applicable. In the event that
any one or more of the provisions contained in the Loan Documents shall, for any
reason, be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of the Loan Documents. Furthermore, it is the intention of Borrower and Lender
to conform strictly to applicable usury laws, as presently in effect.
Accordingly, if the transactions contemplated hereby would be usurious under
applicable law (including the laws of the State of Florida and the laws of the
United States of America), then notwithstanding anything to the contrary in the
Note or any other evidence of the indebtedness, or any agreement entered into in
connection with or as security for the indebtedness, it is agreed as follows:
(i) the aggregate of all consideration which constitutes interest under
applicable law that is contracted for, charged or received under the
indebtedness or under any of the other aforesaid agreements or otherwise in
connection with the indebtedness shall under no circumstances exceed the maximum
amount of interest permitted by applicable law, and any excess shall be credited
on the indebtedness by the holder thereof (or, if the indebtedness shall have
been paid in full, refunded to the Borrower); and (ii) in the event that the
maturity of the indebtedness is accelerated by reason of an election of the
holder thereof resulting from any event of default under the Loan Documents or
otherwise, or in the event of any required or permitted prepayment, then such
consideration that constitutes interest may never include more than the maximum
amount permitted by applicable law, and excess interest, if any, provided for in
the Loan Documents or otherwise shall be cancelled automatically as of the date
of such acceleration or prepayment and, if theretofore paid, shall be credited
on the indebtedness (or, if the indebtedness shall have been paid in full,
refunded to the Borrower).

9.9 Controlling Document. In the event of a conflict between the terms and
conditions of this Agreement and the terms and conditions of any other Loan
Document, the terms and conditions of this Agreement shall control.

9.10 DTPA Waiver. INTENTIONALLY OMITTED.

9.11 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. THIS INSTRUMENT MAY BE AMENDED
ONLY BY AN INSTRUMENT IN WRITING EXECUTED BY THE PARTIES HERETO.

9.12 Recovery of Fees. If any legal action is brought to enforce this Agreement
by either of the parties hereto, it is expressly agreed that the prevailing
party in such legal action shall be entitled to recover from the other party
reasonable attorney’s fees, expenses and costs.

 

Page 16



--------------------------------------------------------------------------------

9.13 WAIVER OF RIGHT TO TRIAL BY JURY. THE PARTIES TO THIS AGREEMENT HEREBY,
UNCONDITIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COUNSEL, WAIVE,
RELINQUISH AND FOREVER FORGO THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING BASED UPON, OR ARISING OUT OF, OR IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENTS RELATED TO THIS TRANSACTION.

ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM
ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT
ARE NOT ENFORCEABLE. TO PROTECT YOU (BORROWER(S)) AND US (LENDER) FROM
MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH
MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE
STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING
TO MODIFY IT.

 

Page 17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the day and year first above written.

 

BORROWER: HC-760 OFFICE PARKWAY, LLC, a Delaware limited liability company By:
CARTER VALIDUS OPERATING PARTNERSHIP, LP, a Delaware limited partnership its
managing member By: CARTER VALIDUS MISSION CRITICAL REIT, INC., a Maryland
corporation, its general partner By:  

/s/ John E. Carter

Name:   John E. Carter Title:   Chief Executive Officer LENDER: AMERICAN
MOMENTUM BANK, By:  

/s/ Teresa Eoff

Name:   TERESA EOFF Title:   Senior Vice President GUARANTORS: CARTER VALIDUS
OPERATING PARTNERSHIP, LP, a Delaware limited partnership By: CARTER VALIDUS
MISSION CRITICAL REIT, INC., a Maryland corporation, its general partner By:  

/s/ John E. Carter

Name:   John E. Carter Title:   Chief Executive Officer

List of Attachments:

 

Schedule 1

  

Conditions Precedent to Initial Advance

Exhibit “A”

  

Land Description

Exhibit “B”

  

List of Pending or Threatened Litigation

Exhibit “C”

  

DCR Certificate Letter

Exhibit “D”

  

Improvement Contracts In-Progress

 

Page 18



--------------------------------------------------------------------------------

SCHEDULE 1

Conditions Precedent - Initial Advance

In addition to the requirements and conditions precedent stated elsewhere in the
Agreement, Lender shall not be obligated to make the Initial Advance under
Section 3.1 unless and until each of the following conditions shall have
occurred or be satisfied or exist at or before the time of the Initial Advance,
and if required by Lender, Borrower shall have delivered to Lender evidence of
such occurrence, satisfaction or existence:

1. Borrower or a Constituent Party, where applicable, by a duly authorized
officer, shall have executed and where appropriate, acknowledged, and delivered
to Lender, and Lender shall have approved, the following:

 

  (a)

Loan Agreement

 

  (b)

Promissory Note

 

  (c)

Deed of Trust

 

  (d)

Closing Certificate

 

  (e)

Financing Statement

 

  (f)

Statute of Frauds Notice

 

  (g)

Company Certificate

 

  (h)

Partnership Certificate

 

  (i)

Corporate Certificate

 

  (j)

Subordination of Management Agreement

 

  (k)

Non-Disturbance, Attornment and Subordination Agreement

 

  (l)

Environmental Certificate

 

  (m)

Assignment of Rents

2. Borrower has provided Lender evidence that it has made its entire equity
contribution in the amount of $2,000,000.00.

3. Borrower shall have paid the Commitment Fee; and shall have, at Borrower’s
expense, provided Lender with appraisals of the Land and Improvements acceptable
to Lender; and shall have, at Borrower’s expense, provided Lender with
Environmental Site Assessments for the Improvements acceptable to Lender.



--------------------------------------------------------------------------------

EXHIBIT “A”

Land Description

Lot 1 of the Resubdivision of Adjusted Lot B1 of the Boundary Adjustment Plat of
part of Section B of Creve Coeur Executive Office Park, a subdivision of St.
Louis County, Missouri, according to the plat thereof recorded in Plat Book 349,
Page 517 of the St. Louis County, Missouri Records.



--------------------------------------------------------------------------------

EXHIBIT “B”

List of Pending or Threatened Litigation

[Following this cover page is a list of all pending or threatened litigation
required to be disclosed by this Loan Agreement.]



--------------------------------------------------------------------------------

EXHIBIT “C”

DCR Certificate Letter

[Following this cover page is a DCR Certificate Letter.]



--------------------------------------------------------------------------------

EXHIBIT “C”

DCR Certificate Letter

BORROWER’S LETTERHEAD

Date:                    

AMERICAN MOMENTUM BANK

One Momentum Boulevard

College Station, Texas 77845

Attention: TERESA EOFF

Subject: a 21,823 surgical center known as St. Louis Surgical Center

Following is the statement of operations for the above referenced loan
collateral for the twelve (12) months ending ,                    , 20    .
Attached are the appropriate fiscal year-end operating statements which further
detail the figures presented below.

Net Rentable Area                    SF

 

Revenues:

  

Rents

      $           

Reimbursements

      $           

Misc. Income

      $                  

GROSS Income

      $         $ /SF   

Operating Expenses:

  

General & Admin.

      $           

Management Fee

      $           

Insurance

      $           

Repairs & Maintenance

      $           

Real Estate Taxes

      $           

Lease Commissions

      $           

Utilities

         $        

Other Expenses

      $           

TOTAL OPERATING EXPENSES

      $         $ /SF   

Net Operating Income (NOI):

      $                     

Debt Service

      $           

Capital Expenditures (Including tenant finish)

      $           

Federal Taxes

      $        

Net Cash Flow:

            $ /SF   

Debt Coverage Ratio: (NOI/Debt Service*) =        to 1

This Debt Coverage Ratio certification is provided to comply with the guidelines
required in Sections 5.15 and 5.16 of the Loan Agreement. I acknowledge Lender
may require backup or verification materials to review, accept or reject the
materials set forth herein and agree to furnish the same upon request to Lender
as a condition to Lender’s satisfaction of the DCR requirement in question. In
the event the annual DCR fails to meet the requirements outlined in the Loan
Agreement, a complete discussion of the factors affecting the collateral’s
operating performance and proposed remedies are attached.

I hereby certify that the above information is, to the best of my knowledge,
accurate; and I am a lawful agent of the above referenced entity.

 

 

Name:

 

 

Entity:

 

 

Title:

 

 

Capacity:

 

 

 

*

If the debt service varied during the twelve (12) month period for which the
calculation is being presented, the average debt service shall be considered.



--------------------------------------------------------------------------------

EXHIBIT “D”

Improvement Contracts In-Progress

[Following this cover page is a list of Improvement Contracts In-Progress.]